DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first mating portion of the first segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In the interest in compact prosecution the limitation will be interpreted as reciting “the mating portion of the first segment.”
Claim 20 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al (WO 2018/094458A1).
Fitzgerald discloses a cannula assembly (surgical system and method of use). Specifically in regards to claim 1, Fitzgerald discloses a cannula housing (200, Fig. 42-45 and 50-51); an elongate shaft assembly (400) extending from the cannula housing (200), the elongate shaft assembly (200) defining a lumen (lumen through which 300 passes, Fig. 51) in communication with the cannula housing (200), the elongate shaft assembly (400) including: a first segment (420A) coupled to the cannula housing (200); a second segment (421) slidable relative to the first segment (420A); and a third segment (421) slidable relative to the second segment (421), wherein the elongate shaft assembly (400) is transitionable to a retracted configuration (see Fig. 47), in which, the cannula assembly (400) has a first length, an intermediate configuration (see Fig. 48), in which, the cannula assembly (400) has a second length greater than the first length, and an extended configuration (see Fig. 49), in which, the cannula assembly (400) has a third length greater than the second length (Fig. 42-51; and Page 22 lines 10-20).
In regards to claim 13, Fitzgerald discloses wherein the cannula housing (200) includes a base portion (portion having 212) coupled to the first segment (420A) extending therefrom and a seal assembly (220) detachably coupled to the base portion (The assembly 200 has a valve housing 202 provided with a valve 220 and a locking members 212 that couple with groove 412 in body 420A.) (Fig. 42-47; and Page 16 line 31 to Page 17 line 5, Page 22 lines 10-20).
In regards to claim 14, Fitzgerald discloses a cannula assembly (surgical system and method of use). Specifically, Fitzgerald discloses a cannula housing (200, Fig. 42-45 and 50-51) configured to receive a surgical instrument (300) therethrough; an elongate shaft assembly (400) coupled to the cannula housing (200), the elongate shaft assembly (200) adjustable to selectively vary a length of the cannula assembly (100), the elongate shaft assembly (400) defining a lumen (lumen through which 300 passes, Fig. 51) configured to receive the surgical instrument (300) inserted through the cannula housing (200), the elongate shaft assembly (400) including: a first segment (420A) coupled to the cannula housing (200); a second segment (421) slidably extending from the first segment (420A); and a third segment (421) slidably extending from the second segment (421) (Fig. 42-51; and Page 22 lines 10-20, Page 23 lines 1-16).  The elongate shaft assembly (400) is transitionable to a retracted configuration (see Fig. 47), in which, a proximal portion of the second segment (421) is disposed adjacent a proximal portion (portion having 412) of the first segment (420A), and a proximal portion of the third segment (421 with openings 421A) is disposed adjacent the proximal portion of the second segment (421) (As can be seen in Fig. 47, all stages 421 are retracted into body 420A therefore all the proximal portions of stages 421 would be adjacent the proximal portion of body 420A.) (Fig. 47).  Fitzgerald discloses an intermediate configuration (see Fig. 48), in which, the proximal portion of the second segment (421) is disposed adjacent a distal portion of the first segment (420A) and the proximal portion of the third segment (421 with 421A) is adjacent the proximal portion of the second segment (421) (As can be seen in Fig. 47-49, the cannula 400 has a first body 420A and two telescoping stages 421 which can be slide in and out of the body 420A to adjust the length of the cannula 400 as needed.  Therefore, since the cannula 400 has all the same structure as required in the limitation the stages are fully capable of being fully extended and having the last stage reinserted into the second stage as the cannula is retracted or and having the last stage reinserted into the second stage if the procedure does not require the cannula to have a fully extended length.) (Fig. 47-49).  An extended configuration (see Fig. 49), in which, the proximal portion of the second segment (421) is disposed adjacent the distal portion of the first segment (420A) and the proximal portion of the third segment (421 with 421A) is disposed adjacent a distal portion of the second segment (421) (Fig. 47-49; and Page 22 lines 10-20).
In regards to claim 15, Fitzgerald discloses wherein the first, second, and third segments (420A, 421, 421) are concentrically arranged (Fig. 47-49).
In regards to claim 16, Fitzgerald discloses wherein the second segment (421) engages an inner surface of the first segment (420A) in a sealing relation (Fig. 47-49 and 51; and Page 22 lines 25-31).
In regards to claim 17, Fitzgerald discloses wherein the third segment (421 with 421A) engages an inner surface of the second segment (421) in a sealing relation (Fig. 47-49 and 51; and Page 22 lines 25-31).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Marchek et al (US Patent Pub. 20060200185A1).
Fitzgerald discloses a cannula assembly comprised of a cannula housing, and a cannula assembly comprised of three telescoping segments.  In regards to claims 6-7, Fitzgerald discloses wherein the second segment (421) includes a second protrusion (portion that interlocks with groove 424) extending radially inward from an inner surface of the second segment (421), and wherein the second protrusion (portion that interlocks with groove 424) is disposed in a distal end portion of the second segment (421) (Fig. 51; and Page 22 lines 25-31).  However, Fitzgerald is silent as to the first segment having a circular protrusion at its distal end, wherein the second segment has proximal and distal grooves to accept the protrusion of the first segment, wherein the second protrusion of the second segment is circular, and wherein the third segment has proximal and distal grooves to accept the protrusion of the second segment.
Marchek discloses a cannula assembly (adjustable access device for surgical procedures). Specifically in regards to claims 2-3, Marchek discloses wherein the first segment (320) includes a first circular protrusion (325) extending radially inward from an inner surface of the first segment (320), and wherein the first circular protrusion (325) is disposed in a distal end portion of the first segment (320) (Fig. 3A-3B; and Page 3 Para. [0039]).  In regards to claims 4-5, Marchek discloses wherein the second segment (330) includes a proximal and distal circular grooves (335) configured to receive the first circular protrusion (325) of the first segment (320) (Fig. 3A-3B; and Page 3 Para. [0039]).  In regards to claims 6-7, Marchek discloses wherein the second segment (330) includes a second circular protrusion (325) extending radially inward from an inner surface of the first segment (330), and wherein the second circular protrusion (325) is disposed in a distal end portion of the second segment (330) (If the second segment 421 of the cannula assembly 400 of Fitzgerald were modified to be similar in shape as the fingers 325 of Marchek then they would form a circular shape.) (Fig. 3A-3B; and Page 3 Para. [0039]).  In regards to claim 8, Marchek discloses wherein the third segment (330) includes proximal and distal circular grooves (335) configured to receive the second circular protrusion (325) of the second segment (320) (If the third segment (stage 421 with 421A) of the cannula assembly 400 of Fitzgerald were modified to have the grooves 335 of Marchek shown on portion 330 this would allow for the third stage to be expanded in stages at different fixed lengths and to better hold the stages in the retracted state.) (Fig. 3A-3B; and Page 3 Para. [0039]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the first segment (420A) of Fitzgerald to have a circular protrusion as taught in Marchek, to modify the second segment (421) of Fitzgerald to have a circular protrusion on its inner surface and grooves on its outer surface as taught in Marchek, and to modify the third segment (421 with 421A) of Fitzgerald to have grooves on its outer surface as taught in Marchek in order to have a means to expand the stages at different fixed lengths and to better hold the stages in the retracted state (Page 1 Para. [0003]-[0004]).

In regards to claims 18-20, Fitzgerald discloses a cannula assembly comprised of a cannula housing, and a cannula assembly comprised of three telescoping segments.  Fitzgerald discloses wherein the second segment (421) includes a mating part (portion that interlocks with groove 424) extending radially inward from an inner surface of the second segment (421), and wherein the mating part (portion that interlocks with groove 424) is disposed in a distal end portion of the second segment (421) (Fig. 51; and Page 22 lines 25-31).  However, Fitzgerald is silent as to the first segment having a mating portion at the distal end, wherein the second segment has proximal and distal mating portions complimentary to the mating portion of the first segment, and wherein the third segment has proximal and distal mating parts to accept the mating part of the second segment.  Marchek discloses a cannula assembly (adjustable access device for surgical procedures). Specifically in regards to claim 18, Marchek discloses wherein the first segment (320) includes a mating portion (325) at the distal portion thereof (Fig. 3A-3B; and Page 3 Para. [0039]).  In regards to claims 19, Marchek discloses wherein the second segment (330) includes a proximal and distal mating portions (335) complimentary to the first mating portion (325) of the first segment (320) to inhibit axial displacement of the second segment (330) relative to the first segment (320) (Fig. 3A-3B; and Page 3 Para. [0039]).  In regards to claim 20, Marchek discloses wherein the second segment (320) includes a mating part (325) and the third segment (330) includes proximal and distal mating parts (335) complementary to the mating part (325) of the second segment (320) to inhibit axial displacement of the third segment (330) relative to the second segment (320) (If the third segment (stage 421 with 421A) of the cannula assembly 400 of Fitzgerald were modified to have the grooves 335 of Marchek shown on portion 330 this would allow for the third stage to be expanded in stages at different fixed lengths and to better hold the stages in the retracted state.) (Fig. 3A-3B; and Page 3 Para. [0039]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the first segment (420A) of Fitzgerald to have a mating portion as taught in Marchek, to modify the second segment (421) of Fitzgerald to have an inner protrusion on its inner surface and grooves on its outer surface as taught in Marchek, and to modify the third segment (421 with 421A) of Fitzgerald to have grooves on its outer surface as taught in Marchek in order to have a means to expand the stages at different fixed lengths and to better hold the stages in the retracted state (Page 1 Para. [0003]-[0004]).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Desmond (US Patent Pub. 20040260246A1).
Fitzgerald discloses a cannula assembly comprised of a cannula housing, and a cannula assembly comprised of three telescoping segments.  However, Fitzgerald is silent as to the second segment including a gasket engaging the inner surface of the first segment wherein the gasket is disposed in a recess.
Desmond discloses a cannula assembly (variable length nephrostomy sheath). Specifically in regards to claim 9, Desmond discloses wherein the second segment (28d) includes a gasket (52’,52”) engaging an inner surface of the first segment (22d) in a sealing relation (Fig. 3d; and Page 4 Para. [0042] to Page 5 Para. [0043]).  In regards to claim 10, Desmond discloses wherein the gasket (52’,52”) is disposed in a proximal portion of the second segment (28d) (Fig. 3d).  In regards to claim 11, Desmond discloses wherein the second segment (28d) includes an engaging portion defining a circular recess (recess into which 52’,52” are sitting) supporting the gasket (52’,52”) is mounted thereabout (As can be seen in Fig. 3d, the O-rings 52’,52” are shown as being within the shaded area delineating the body structure of member 28d thereby denoting a recess within the structure is holding them in place.) (Fig. 3d).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the second segment (421) of Fitzgerald to have a gasket as taught in Desmond in order to provide the additional feature of a fluid-tight seal (Page 5 Para. [0043]).
In regards to claim 12, Fitzgerald in view of Desmond disclose a cannula assembly comprised of a cannula housing, and a cannula assembly comprised of three telescoping segments wherein at the proximal portion of the second segment there is a gasket.  However, they are silent as to the engaging portion holding the gasket being deflectable.  Fitzgerald as shown in Fig. 42-46 discloses an engaging portion (212A) that defines a recess for a gasket (215) that is deflectable (If the proximal portion of stage 421 were to be modified to have the deflectable portion holding the gasket 215 as disclosed for the assembly 200 it would allow for the stages to smoothly pass as they are being expanded.) (Fig. 42-46; Page 18 lines 3-16).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the second segment (421) of Fitzgerald to have a a deflectable portion at the proximal end as taught in Fitzgerald shown in Fig. 42-46 in order to allow for the stages to smoothly pass as they are being expanded (Page 18 lines 10-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775